Citation Nr: 0902049	
Decision Date: 01/16/09    Archive Date: 01/22/09	

DOCKET NO.  04-03 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for aortic valve 
disease, rated as 50 percent disabling from January 5, 1998, 
to May 7, 2001, and as 100 percent disabling from May 8, 
2001.   

2.  Entitlement to a total disability rating based on 
individual employability (TDIU) due to the severity of 
service-connected disability prior to May 8, 2001.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant had about six weeks of active service from 
June 3, 1985, to July 19, 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
VARO in Waco, Texas.  

In November 2005, the Board affirmed the RO's decision.  The 
appellant then appealed the decision to the United States 
Court of Appeals for Veterans Claims (Court).  In 
August 2006, as a result of a Joint Motion for Remand, the 
Court remanded the claim to the Board for compliance with the 
instructions in the Joint Motion for Remand.  

The case was most recently before the Board in August 2007 at 
which time it was remanded for procedural and substantive 
purposes.  The requested actions have been accomplished and 
the case has been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  During the rating period on appeal between January 5, 
1998, and May 7, 2001, the medical evidence did not show 
definite enlargement of the heart, dyspnea on slight 
exertion, or definite signs of beginning congestive heart 
failure.  Also, the medical evidence during that time frame 
did not show that more than sedentary employment was 
precluded.  

2.  The competent evidence does not show that prior to May 8, 
2001, the veteran was unable to obtain and maintain 
substantially gainful employment due to his service-connected 
disability.  





CONCLUSIONS OF LAW

1.  From January 5, 1998, to May 7, 2001, the criteria for 
entitlement to an initial evaluation in excess of 50 percent 
for the veteran's heart disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.104, Diagnostic Code 7000 (as in effect 
prior to January 1998); 38 C.F.R. § 4.104, Diagnostic 
Code 7000 (2008).  

2.  The criteria for an effective date prior to May 8, 2001, 
for the award of TDIU have not been met.  38 U.S.C.A. 
§§ 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.155, 3.159, 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this case, the veteran's increased rating claim for his 
heart disease arises from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted, the claim 
is substantiated, and thus additional notice is not required.  
Accordingly, any defect in the notice is not considered 
prejudicial.  Hartman v. Nicholson, 483 F. 3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Accordingly, no further notice is needed under the VCAA as to 
the increased rating claim.  

Regarding the earlier effective date claim, the VCAA duty to 
notify was satisfied by way of a letter sent to the veteran 
in December 2007 that fully addressed all notice elements.  
The Board notes that that communication included notice of 
the criteria required for evaluating aortic valve disease.  
Also, the veteran was given notice of what type of 
information and evidence he needed to submit to substantiate 
a claim for an earlier effective date.  It is therefore 
inherent in the claim that he had actual knowledge of the 
effective date requirements.  

Based on the foregoing, the Board finds that adequate notice 
was provided to the veteran prior to the transfer and 
certification of his case to the Board.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

With regard to the duty to assist the veteran in the 
development of his claims, this duty includes assisting him 
in the procurement of service treatment records and pertinent 
treatment records.  38 U.S.C.A. § 5103A.  The Board finds 
that all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The claims file contains the veteran's post service reports 
of VA and private treatment sessions.  Moreover, the 
veteran's statements in support of his claims are of record.  
Records from the Social Security Administration determination 
awarding the veteran disability benefits have been obtained 
and associated with the claims file.  The Board has also 
preused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the appellant's claims.  

For the above reasons, no further notice with assistance to 
the appellant is required to fulfill VA's duty to assist him 
in the development of his claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), affirmed 281 F. 3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board assures the veteran and his representative that it 
has considered all of the evidence in the claims files with 
an emphasis on the medical evidence for the rating period on 
appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need 
to discuss in detail the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F. 3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.  

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based upon the average impairment in 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  However, an appeal for the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates a staged 
rating where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999), and Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The veteran is claiming entitlement to a higher initial 
rating for his service-connected aortic valve disease.  

It is observed that the schedular criteria for rating heart 
disability were revised, effective January 12, 1998.  The 
prior version of the law will be considered here as well as 
the current version.  

For the period prior to January 12, 1998, the veteran's heart 
disease was evaluated pursuant to Diagnostic Code 7000.  
Under that code, a 60 percent evaluation was assigned for 
heart disease where the heart was definitely enlarged, with 
severe dyspnea on exertion elevation of systolic blood 
pressure, or such arrhythmias as paroxysmal ventricular 
fibrillation or flutter or paroxysmal tachycardia; with more 
than light manual labor precluded.  The maximum rating of 
100 percent was for assignment when there was definite 
enlargement of the heart confirmed by X-ray study and 
clinically, with dyspnea on slight exertion, with rales, 
pretibial pitting at the end of the day or other definite 
signs of beginning congestive heart failure, and with more 
than sedentary employment being precluded.  In the 
alternative, a maximum 100 percent rating was for assignment 
for rheumatic heart disease as an active disease, with 
ascertainable cardiac manifestations, for a period of six 
months.  38 C.F.R. § 4.104, Code 7000.  

Effective January 12, 1998, the diagnostic criteria for heart 
disease under Code § 7000 underwent revision.  As revised, a 
60 percent rating is authorized under Code 7000 for valvular 
heart disease (including rheumatic heart disease) when there 
is more than one episode of acute congestive heart failure in 
the past year, or; workload of greater than three METs but 
not greater than five METs, results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 percent to 
50 percent.  

A 100 percent rating is for assignment during active 
infection with valvular heart damage after three months 
following cessation therapy for the active infection.  
Thereafter, with valvular heart disease (documented by 
findings on physical examination and either echocardiogram, 
Doppler echocardiogram, or cardiac catheterization) resulting 
in:  Chronic congestive heart failure, or; workload of 3 METs 
or less results in dyspnea, fatigue, angina dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fracture of less than 30 percent.  38 C.F.R. § 3.414, 
Code 7000.  

Note (2) to the revised code reflects that one MET (metabolic 
equivalent) is the energy cost of standing quietly at rest 
and represents an oxygen uptake of 3.5 millimeters per 
kilogram of body weight per minute.  When the level of METs 
at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific findings, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  

Based on review of the available medical evidence of record 
pertaining to the time frame between January 1998 and 
May 2001, the Board finds no support for a rating in excess 
of 60 percent under Code 7000 during the period in question.  
The Board notes that by decision dated in September 2002, the 
Board found that the appellant's preexisting valvular heart 
disease was aggravated beyond the normal progression in his 
several weeks of service.  It was considered by the RO in 
November 2002 that the disability was considered at 
10 percent disabling prior to service based on evidence that 
the appellant was not able to participate in school athletics 
an indication of fatigue due to bicuspid aortic valve with 
multiple syncope episodes.  The preservice percentage of 
10 percent is then deducted before assigning any service-
connected evaluation less than 100 percent.  Accordingly, 
while the rating code indicates a 60 percent rating is in 
effect for the disability, with the subtraction of the 
10 percent for the preexisting element, the rating assigned 
during the time frame in question was 50 percent.  

The pertinent evidence during the time frame in question 
includes a report of private hospitalization for one night in 
July 1997.  It was indicated that since discharge from 
service, the appellant had two syncopal episodes.  He had one 
episode that lasted one minute.  He had no loss of 
continence, no seizure activity, and no injury.  During the 
evaluation, telemetry revealed sinus rhythm.  Echocardiogram 
tracings showed a normal left ventricular function without 
wall motion abnormality.  There was no evidence of left 
ventricular hypertrophy.  There were normal chamber sizes and 
the bicuspid aortic valve was at least 1.4 centimeters 
consistent with trivial aortic stenosis.  The condition at 
the time of discharge was described as good.  He was to avoid 
strenuous activity for one week.  

An echocardiogram study in October 1997 showed a mildly 
enlarged left ventricle.  There was normal left ventricular 
contractile function and an ejection fraction of 70 percent.  
There was moderate aortic valve regurgitation secondary to 
what appeared to be degenerative changes of the aortic valve.  

The echocardiogram study done in August 1998 continued to 
show mild left ventricular hypertrophy.  It was stated that 
overall left ventricular systolic function was normal.  There 
were thickened aortic cusps with moderate to severe aortic 
regurgitation and moderate aortic stenosis.  The examiner was 
unable to accurately assess aortic valve morphology on 
current study.  

Of record is a September 1998 statement from a professor in 
the department of medicine at a university clinic in San 
Antonio.  He reported that results of an echocardiogram from 
the previous month showed "some" problems with the aortic 
valve.  The professor stated there was a murmur and he was 
recommending that the appellant see a cardiologist to 
determine the current state of affairs.  He acknowledged that 
in the past valve replacement had been considered, but "I am 
not certain you are at that point yet."  

Also of record is the report of a case assessment form dated 
in August 1999.  The veteran was seen by a private physician 
who referred to an allocation of limitations secondary to 
syncope.  It was indicated there was no evidence of 
congestive heart failure on examination and the diagnosis of 
bicuspid aortic valve was described as resulting in 
non-severe impairment.  

An electrocardiogram study done by a private physician in 
October 1999 revealed there was an overall ejection fraction 
of 48 percent.  The mitral valve showed mild diastolic 
dysfunction.  The aortic valve appeared normal.  Examination 
of the aortic valve with the two dimensional study showed 
possible bicuspid aortic valve.  However, this was hard to 
visualize.  Slight regurgitation was seen on Doppler study.  
The study also showed the septum and the left ventricular 
posterior wall thickness were normal.  Left ventricular 
diastolic dimension appeared to be increased.  The 
conclusions were probable bicuspid aortic valve; a moderate 
aortic insufficiency, "but no significant gradient across the 
aortic valve is identified."  

The evidence also includes a March 2000 statement from a 
private physician that stated that he reviewed the 
appellant's medical records back to 1981 where the appellant 
was found to have bicuspid aortic valve, left ventricular 
dysfunction, and moderately severe mitral valve prolapse.  
The physician stated the appellant came in 20 years later 
with more symptoms suspicious of worsening of the aortic 
valve function.  On May 8, 2001, the physician reported that 
the appellant was now described as in Category 2 to 3, a 
class in which one experiences symptoms with moderate 
exertion.  The physician stated there had been some 
regression in the appellant's status since the earlier visit 
and he remarked the appellant was likely to require aortic 
valve replacement.  

As a result of the physician's findings, the date of the 
visit became the effective date of the assignment of a 
100 percent disability rating.  

Based on the evidence discussed above, the appellant's status 
during the time frame in question between 1998 and 2001 does 
not reflect impairment that would warrant the assignment of a 
100 percent schedular rating under either the old or revised 
criteria.  The evidence just does not show a disability 
picture between 1998 and May 2001 commensurate with the 
100 percent rating under Code 7000, as it was constituted 
prior to January 1998 or revised thereafter.  With regard to 
the old criteria, as noted above, the evidence during the 
time frame did not show signs of congestive heart failure.  
Additionally, there was no indication in the records that 
more than sedentary employment was to be precluded because of 
the severity of the disability picture.  

With regard to the revised criteria, the medical evidence 
during the time frame did not show chronic congestive heart 
failure.  As indicated at the time of an echocardiogram study 
in October 1999, the veteran had an ejection fraction of 
48 percent.  This is significantly higher than an ejection 
fraction of less than 30 percent which would warrant the 
assignment of a 100 percent schedular rating.  

The Board acknowledges that staged ratings are for 
consideration, but does not find that the various pieces of 
medical evidence of record, standing alone, justify the 
assignment of a higher evaluation for any time frame of the 
rating period on appeal.  

Earlier Effective Date for an Award of TDIU.  

At the outset, the Board briefly notes that entitlement to 
TDIU requires the presence of impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  Moreover, such 
impairment must be due to service-connected disability alone.  
Additionally, under 38 C.F.R. § 4.16(a), there are threshold 
percentages that must be met to establish entitlement to 
TDIU.  Specifically, when a veteran's scheduled rating is 
less than total (for a single disorder or combination of 
disabilities), a total rating may nonetheless be assigned 
when:  (1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and (2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 
70 percent or more.  

Except as otherwise provided, the effective date of an 
evaluation and an award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be on the date of the receipt of the claim 
or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The effective date for an increased rating for disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred if a claim is received within one year from such 
date; otherwise, the effective date is the date of receipt of 
the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation applied to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  

A review of the evidence of record reveals that on May 8, 
2001, the date of the veteran's evaluation by the private 
physician showing an increase in his cardiovascular 
symptomatology was selected as the date the veteran had to 
stop working because of service-connected disabilities alone.  
Essentially, then, that date serves as the date entitlement 
arose.  

Under 38 C.F.R. § 3.400(o)(2), it is necessary to determine 
whether, some time before May 8, 2001, the veteran's 
inability to follow a substantially gainful occupation became 
factually ascertainable, so as to enable the assignment of an 
earlier effective date.  Initially, the Board notes the 
veteran has not met the threshold percentages of 38 C.F.R. 
§ 4.16(a).  Because a portion of his valvular disease was 
determined to have preexisted service, the portion of 
disability assignable to his several weeks of active service 
current 50 percent, is not high enough to meet the threshold 
percentages set forth at 38 C.F.R. § 4.16(a).  

One critical piece of evidence during this time frame is a 
February 1999 communication from an individual with Guardco 
Security Company.  It revealed that the appellant was 
employed with that company and was currently working 32 hours 
a week.  There was no indication whatsoever in the 
communication of any concessions made to the appellant based 
on any type of disability.  The impairment attributable to 
the appellant's service-connected disability has been 
discussed above.  There is no indication in the records that 
the veteran was not able to work because of the service-
connected impairment until the medical report dated May 8, 
2001.  

The Board is aware of the provisions of 38 C.F.R. § 3.155 and 
§ 3.157 with regard to informal claims for benefits.  
However, the latter of the two dates controls.  No evidence 
of record demonstrates entitlement to TDIU prior to May 8, 
2001.  

In sum, there is no basis for the assignment of an effective 
date prior to May 8, 2001, for the award of TDIU.  As the 
preponderance of the evidence is against the 

claim, the benefit of the doubt rule is not for application.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49,55 (1990).  


ORDER

Prior to May 8, 2001, an initial evaluation in excess of 
50 percent for the veteran's valvular heart disease is 
denied.  

An effective date prior to May 8, 2001, for the award of TDIU 
is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


